Citation Nr: 1515459	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  94-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation for gynecomastia, to include residuals of a bilateral mastectomy, claimed as secondary to medications associated with service-connected posttraumatic stress disorder (PTSD), or under the provisions of 38 C.F.R. § 1151 as due to medication for nonservice-connected hypertension.

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar degenerative disc disease.

3.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  

5.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.

6.  Entitlement to an effective date earlier than June 14, 2000 for the grant of service connection for a left knee disability.

7.  Entitlement to an effective date earlier than June 14, 2000 for the grant of service connection for a right knee disability.

8.  Entitlement to an effective date earlier than June 14, 2000 for the grant of service connection for a left shoulder disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Sandra Booth, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of May 2002, June 2012, and November 2013 of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The May 2002 rating decision denied entitlement to compensation under § 1151 for gynecomastia.  The June 2012 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability rating.  The November 2013 rating decision implemented the Board's October 2013 grant of service connection for bilateral knee disabilities and a left shoulder disability.  That same rating decision assigned disability ratings of 10 percent to each knee and the left shoulder, and it assigned an effective date of June 14, 2000, for the grant of service connection for these disabilities.  

In January 2014, the Veteran's attorney raised the issue of entitlement to a TDIU.  The RO denied this claim in a July 2014 rating decision, though it included no actual discussion of the Veteran's claim.  A claim for a TDIU is part and parcel of any increased rating claim when it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, as the Veteran continues to contend that he is unable to work on account of his service-connected disabilities, the RO's denial of this claim does not divest the Board of jurisdiction over it.  The TDIU claim is thus properly before the Board.

This case has a protracted procedural history; in one form or another, the Veteran has continually sought benefits since an April 1993 claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Over the history of this claim, both the Board and the RO have granted service connection for different disabilities at different points in time.  These actions have led to complications in the development of the Veteran's appeals.  Indeed, those complications necessitate this remand.

Notably, though the Veteran's claims are in appellate status, the RO has not yet certified the issues of entitlement to earlier effective dates and increased initial ratings for bilateral knee disabilities and a left shoulder disability.  Further, the RO has continued to develop these issues, as well as the issue of entitlement to an increased initial rating for a lumbar spine disability, as evidenced by the fact that the Veteran underwent a suite of VA examinations in January 2015.  An addendum was even added to those examinations in March 2015, only a week before the writing of this remand.  

Though the rules regarding the submission of evidence and the necessity of waivers of AOJ review have recently been relaxed to presume waiver of AOJ review of evidence submitted by the Veteran in certain instances, when VA develops evidence in a claimant's appeal, as has been done here, AOJ review is still required before the Board may analyze this evidence in the first instance.  Accordingly, the Board shall remand the Veteran's case in order that the RO may issue a supplemental statement of the case that includes a review of all recently developed evidence.  

The Board acknowledges that no evidence has necessarily been developed specifically with regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  In an effort to avoid the piecemeal adjudication that has led to the current predicament, however, the Board finds that this issue is inextricably intertwined with the other issues of record.  Finally, as entitlement to a TDIU is potentially impacted by the outcome of the increased ratings and effective date issues being remanded, the Board will defer action on the TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case for all issues currently on appeal that includes a consideration of all recently developed evidence.  If the benefits sought remain denied, then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


